          Case 4:20-cv-01200-KGB Document 5 Filed 02/08/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

KATLYN DONNERSBACH                                                                   PLAINTIFF

v.                              Case No. 4:20-cv-01200-KGB-JJV

DOES                                                                             DEFENDANTS

                                               ORDER

        The Court has reviewed the proposed findings and recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 4). Plaintiff Katlyn Donnersbach has not filed any

objections, and the time for filing objections has passed. After careful consideration, the Court

concludes that the proposed findings and recommendations should be, and hereby are, approved

and adopted in their entirety as this Court’s findings in all respects (Id.).

        The Court dismisses without prejudice Ms. Donnersbach’s complaint for failure to pay the

filing fee or file a motion to proceed in forma pauperis within 30 days as directed by the Court

(Dkt. No. 1). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and the accompanying Judgment would not be taken in good faith.

        So ordered this 8th day of February, 2021.



                                                    ___________________________________
                                                    Kristine G. Baker
                                                    UNITED STATES DISTRICT JUDGE
